Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Response to Amendment
The amendment filed 07/27/2022 has been entered. Claims 1-17 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Steven Lessoff (Reg. No. 66326) on 8/4/2022.
The application has been amended as follows:
1. (Currently Amended) A liquid crystal display (LCD) device, comprising:
an array substrate and a color filter substrate, which are disposed opposite to each other; and
a liquid crystal layer and a plurality of photo spacers, which are disposed between the array substrate and the color filter substrate;
wherein the array substrate is adhered to the color filter substrate by a frame sealant, the LCD device comprises a display area and a non-display area disposed outside the display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; and
wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape
10. (Currently Amended) A liquid crystal display (LCD) device, comprising:
an array substrate and a color filter substrate, which are disposed opposite to each other; and
a liquid crystal layer and a plurality of photo spacers, which are disposed between the array substrate and the color filter substrate;
wherein the array substrate is adhered to the color filter substrate by a frame sealant, the LCD
device comprises a display area and a non-display area disposed outside the display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; and
wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a liquid crystal display or  as set forth in claims 1-17.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display (LCD) device, comprising a liquid crystal layer and a plurality of photo spacers disposed between an array substrate and a color filter substrate; wherein the LCD device comprises a display area and a non-display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams corresponds to one of the bonding leads, and a gap is defined between two adjacent first dams, and wherein “each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, and the first dams and the bonding leads are in a one-to-one correspondence” in combination with the other required elements of the claim. 
Claims 2-9 are allowable due to their dependency.
The most relevant reference, Yuan (CN107632434A), Chen (CN107329336), Huang (CN 109828399A) and Wu(CN 106501983A) taken along or in combination, only discloses a liquid crystal display (LCD) device, comprising a liquid crystal layer and a plurality of photo spacers disposed between an array substrate and a color filter substrate; wherein the LCD device comprises a display area and a non-display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams corresponds to one of the bonding leads, and a gap is defined between two adjacent first dams. However they do not teach or suggest that each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape and have a curved convex structure, a convex direction of the curved convex structure points to the first alignment film, and the first dams and the bonding leads are in a one-to-one correspondence in combination with the other required elements of the claim.
.
Regarding claim 10, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display (LCD) device, comprising a liquid crystal layer and a plurality of photo spacers disposed between an array substrate and a color filter substrate; wherein the LCD device comprises a display area and a non-display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams corresponds to one of the bonding leads, and a gap is defined between two adjacent first dams, and wherein “each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape and have a curved convex structure, and the first dams and the bonding leads are in a one-to-one correspondence” in combination with the other required elements of the claim. 
Claims 11-17 are allowable due to their dependency.
The most relevant reference, Yuan (CN107632434A), Chen (CN107329336), Huang (CN 109828399A) and Wu(CN 106501983A) taken along or in combination, only discloses a liquid crystal display (LCD) device, comprising a liquid crystal layer and a plurality of photo spacers disposed between an array substrate and a color filter substrate; wherein the LCD device comprises a display area and a non-display area, a bonding area is further defined in the non-display area, a plurality of bonding leads are formed on the array substrate in the bonding area, and a first alignment film is further disposed on the array substrate; wherein a plurality of first dams are disposed on a side of the bonding leads near an edge of the display area, the first dams are configured to isolate the first alignment film from the bonding leads, each of the first dams corresponds to one of the bonding leads, and a gap is defined between two adjacent first dams. However they do not teach or suggest that each of the first dams is protruded from a top surface of the array substrate with a material same as a material of the photo spacers and is a curved convex structure with a circular arc shape and have a curved convex structure, and the first dams and the bonding leads are in a one-to-one correspondence in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871